 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10l


ATRION CORPORATION
 
NON-EMPLOYEE DIRECTOR STOCK PURCHASE PLAN
 
(As amended and restated as of December 2, 2008)
 


 
1.  Purpose; Effective Date.  Atrion Corporation (the “Company”) has established
this Non-Employee Director Stock Purchase Plan (the “Plan”) to provide a
convenient method by which non-employee directors of the Company (the
“Directors”) may acquire shares of Common Stock of the Company (“Shares”) at
fair market value by voluntarily electing to receive Shares in lieu of fees
otherwise payable to them in cash for service as a director or member of a
Committee of the Board of Directors (the “Fees”).  The Plan shall be effective
as of the date of approval by the Board of Directors of the Company (the
“Board”).
 
2.  Administration.
 
2.1.           The Plan will be interpreted and administered by the Compensation
Committee of the Board (the “Committee”), the actions and interpretations of
which will be final and binding.
 
2.2.           The Committee, in its sole discretion, will have the power,
subject to, and within the limitations of, the express provisions of the Plan:
 
2.2.1                      To establish, amend and revoke rules and procedures
relating to the Plan (for example, but not by way of limitation, with respect to
Director elections to participate in the Plan and the delivery of Shares) as it
may deem necessary or appropriate for the administration of the Plan;
 
2.2.2                      To make any and all determinations as it may deem
necessary or appropriate for the administration of the Plan;
 
2.2.3                      To approve a form of election form to be used in
conjunction with the Plan; and
 
2.2.4                      To delegate all or any part of its authority and
powers under the Plan to one or more officers or employees of the Company,
including with respect to the day-to-day administration of the Plan.
 
3.  Election to Be Issued Shares in Lieu of Fees.
 
3.1.           In December of each year with respect to the Fees payable during
the next succeeding calendar year, each Director shall be given the opportunity
to elect to be issued Shares in lieu of some or all of the Fees that would
otherwise be payable to him or her.
 
3.2.           On the first business day of each year, the foregone Fees will be
converted into Shares based on the closing price of a share of Common Stock on
the next preceding date on which any shares of Common Stock were traded on any
national securities exchange on which the shares of Common Stock are listed.
 
3.3.           Until and unless otherwise determined by the Committee, each
Director’s election pursuant to Section 3.1 shall be irrevocable for the
calendar year to which it relates.
 
 
-60-

--------------------------------------------------------------------------------


 
 
4.  Vesting.  Shares issued to a Director in lieu of Fees shall vest as
follows:  (a) 25% of the Shares issued to a Director shall vest on the date such
Shares are issued to such Director; (b) 25% of such Shares shall vest on the
April 1 immediately following the date such Shares are issued to such Director;
(c) 25% of such Shares shall vest on the July 1 immediately following the date
such Shares are issued to such Director; and (d) 25% of such Shares shall vest
on the October 1 immediately following the date such Shares are issued to such
Director.
 
5.  Restrictions.  If a Director ceases to be a member of the Board for any
reason, all Shares which have not vested as of the last day that such Director
is a member of the Board shall be forfeited.  The Shares may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until the
Shares vest.
 
6.  Rights Prior to Vesting.  During the period prior to vesting, the Director
(a) may exercise full voting rights with respect to the Shares, (b) shall be
entitled to receive cash dividends paid with respect to the Shares and (c) shall
be credited with and entitled to receive stock dividends paid with respect to
the Shares; provided, however, that any such stock dividends shall be subject to
the same restrictions as the Shares.
 
7.  Effect of Change in Control on Unvested Shares. At the time of consummation
of a Change in Control (as defined below), if any, any Shares that are not
vested shall vest immediately prior to the consummation of the Change in
Control.  For purposes of this Plan, a “Change of Control” shall mean the
occurrence of any of the following events: (a) any person, entity or affiliated
group, excluding the Company or any employee benefit plan of the Company,
acquiring more than twenty-five percent (25%) of the then outstanding shares of
voting stock of the Company, (b) the consummation of any merger or consolidation
of the Company into another company, such that the holders of the shares of the
voting stock of the Company immediately before such merger or consolidation own
less than fifty percent (50%) of the voting power of the securities of the
surviving company or the parent of the surviving company, (c) the adoption of a
plan for complete liquidation of the Company or the sale or disposition of all
or substantially all of the Company's assets of the Company, such that after the
transaction, the holders of the shares of the voting stock of the Company
immediately prior to the transaction own less than fifty percent (50%) of the
voting securities of the acquiror or the parent of the acquiror, or (d) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constituted the Board (including for this purpose any new director
whose election or nomination for election by the Company's stockholders was
approved by a vote of at least a majority of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board.
 
8.  Delivery of Shares.
 
8.1.           No Shares shall be delivered to a Director until such Shares have
vested.  As soon as administratively practicable after vesting, vested Shares
will be delivered to the Director in the manner specified in the Director’s
election form.
 
8.2.           Payouts of Shares under the Plan will be in the form of whole
Shares only; the balance of any foregone Fees not payable in whole Shares will
be paid in cash.
 
 
-61-

--------------------------------------------------------------------------------


 
9.  Legend.  In order to enforce the restrictions imposed on the Shares, all
certificates representing such Shares shall initially bear the following legend:
 
THESE SHARES ARE HELD SUBJECT TO THE TERMS OF THE ATRION CORPORATION
NON-EMPLOYEE DIRECTOR STOCK PURCHASE PLAN (“THE PLAN”) AND SUCH SHARES MAY ONLY
BE TRANSFERRED IN ACCORDANCE WITH THE TERMS THEREOF.  A COPY OF THE PLAN IS
AVAILABLE AT THE OFFICE OF THE COMPANY.
Such legend shall be removed as the Shares vest.
 
10.  Tax Election.  Unless a Director makes an election under Section 83(b) of
the Internal Revenue Code, the fair market value of the Shares issued to the
Director as of the date such Shares vest will be taxable as ordinary income.  In
the event a Director makes a timely election under Section 83(b), the fair
market value of the Shares issued to the Director as of the date of issuance
will be taxable as ordinary income.  The Director shall promptly notify the
Company if he makes a timely Section 83(b) election.  As with cash payments of
Fees, the Company will report the income to the Director on a Form 1099.  If the
Director is a taxpayer in countries other than the United States, he or she may
be subject to additional tax obligations.
 
11.  Amendment or Termination of the Plan. The Board may, at any time and for
any reason, amend or terminate the Plan.
 
12.  No Guarantee of Future Service. Nothing in the Plan will provide Directors
any guarantee or promise of continued service on the Board.
 
13.  Choice of Law. All questions concerning the construction, validity, and
interpretation of the Plan will be governed by the law of the State of Texas,
exclusive of the conflict of laws provisions thereof.
 
14.  Headings. The headings in the Plan are for convenience only and will not be
deemed to constitute a part hereof nor to affect the meaning hereof.
 
 
 
 
 
 
-62-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 